Respondent was admitted to the Bar by this court on July 11, 1972. Petitioner moves to confirm in part and to disaffirm in part the report of the hearing Judge to whom the issues were referred. Respondent’s time to file opposing papers was extended to April 6, 1981 and the matter was scheduled for oral argument on May 28. Respondent did not appear on May 28. However, by notice of motion dated May 23 and returnable May 28, respondent moved for a further extension of time in which to file opposing papers. We denied the motion by decision dated May 29, 1981. The petition contains 10 charges of professional misconduct. The hearing Judge sustained nine of the charges, finding that respondent neglected legal matters entrusted to him by four *958clients; failed to promptly pay funds due two of his clients; failed to promptly refund the unearned portion of his fee to two of his clients; neglected an assignment to prosecute an indigent defendant’s criminal appeal; and failed to promptly deliver to a third-party funds entrusted to him by a client. The record supports the findings of the hearing Judge and petitioner’s motion to confirm the report is granted as to the above charges. The hearing Judge refused to sustain the charge that respondent neglected a real estate matter entrusted to him by his client, a resident of Florida. We disagree and find neglect in respondent’s failure to deliver the bond and mortgage to his client for a period of approximately three months after the closing or to submit a copy of the closing statement to his client for approximately five months. Accordingly, petitioner’s motion to disaffirm the report as to this charge is granted. In determining an appropriate sanction, we note that in all cases, except one, respondent has returned unearned fees or money due to his clients. Under all the circumstances, we determine that respondent should be suspended from the practice of law for a period of one year and thereafter until further order of the court. Respondent suspended for a period of one year, the date of commencement to be fixed in the order to be entered hereon. Mahoney, P.J., Kane, Casey, Mikoll and Weiss, JJ., concur.